SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

407
CA 12-01500
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, LINDLEY, AND WHALEN, JJ.


JAMES P. ZETES, PLAINTIFF-RESPONDENT,

                    V                             MEMORANDUM AND ORDER

KELLY A. STEPHENS AND LUCAS A. STEPHENS,
DEFENDANTS-APPELLANTS,
COUNTY OF NIAGARA, JAMES VOUTOUR, IN HIS
CAPACITY AS NIAGARA COUNTY SHERIFF, AND GUY
FRATELLO, ALSO KNOWN AS G. FRATELLO,
INDIVIDUALLY AND IN HIS CAPACITY AS NIAGARA
COUNTY DEPUTY SHERIFF, DEFENDANTS.
(APPEAL NO. 2.)


HURWITZ & FINE, P.C., BUFFALO (EARL K. CANTWELL, II, OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

JOHN J. DELMONTE, NIAGARA FALLS, FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Niagara County
(Richard C. Kloch, Sr., A.J.), entered April 4, 2012. The order
denied the motion of defendants Kelly A. Stephens and Lucas A.
Stephens for summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously modified on the law by granting those parts of the motion
of defendants Kelly A. Stephens and Lucas A. Stephens for summary
judgment dismissing the second, third, fourth, and ninth causes of
action and so much of the tenth cause of action as alleges tortious
interference with contractual relations and as modified the order is
affirmed without costs.

     Same Memorandum as in Zetes v Stephens ([appeal No. 1] ___ AD3d
___ [July 5, 2013]).




Entered: July 5, 2013                           Frances E. Cafarell
                                                Clerk of the Court